Order entered May 17, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00493-CV

         IN RE HIGHLAND CAPITAL MANAGEMENT, L.P., ET AL., Relators

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-04005

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relators’ petition for writ of

mandamus. We ORDER that relators bear the costs of this original petition.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE